FILED

UNITED STATES DISTRICT COURT FEB ‘| 8 2314
FOR THE DISTRICT OF COLUMBIA C|erk. U.S. District & Bankruptcy
Courts for the District of columbia

Alexander Otis Matthews, )
)

Plaintiff, )

)

v. ) Civil Action No.  *g

)

Michael Richard Pauze, )
)

Defendant. )

)

MEMORANDUM OPINION

This matter is before the Court on plaintiff’ s pro se Complaint and application to proceed
in forma pauperis. The Court will grant plaintiff s application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, a prisoner at the Federal Prison Camp in Berlin, New Hampshire, sues the then-
Assistant United States Attorney who prosecuted him for mortgage fraud in the United States
District Court for the District of Maryland, prior to the case being transferred to the Eastern
District of Virginia. Compl. ‘lljl 2-3. Plaintiff alleges that defendant "knew . . . as early as [his]

initial appearance" that plaintiff’s defense counsel had also represented the plaintiff s co-
1

defendant who "became the governrnent’s chief witness against the [plaintiff]" but failed to
notify the court of the conflict Ia'. {Hl 4, 7. Plaintiff wants this Court to "appropriately discipline
the [defendant] for his actions . . . ." ld. at 9.

The complaint neither presents a federal question nor pleads the requisite amount in
controversy to establish diversity jurisdiction, and the authority to discipline attorneys under the
supervision of this Court (not alleged to be the case here) is conferred upon the Committee on
Grievances. LCvR 83.14; see LCvR 83.12 ("Rules of Disciplinary Enforcement"); LCvR

83.l6(d) (lodging a complaint of misconduct). Hence, this case will be dismissed. A separate
Order accompanies this Memorandum Opinion.

”’/